UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July15, 2005*
                              Decided July 18, 2005

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-3375

PHILLIP L. POWELL,                          On Petition for Review of an Order of
     Petitioner,                            the Board of Immigration Appeals

      v.                                    A96 166 868

ALBERTO R. GONZALES,
    Respondent.

                                    ORDER

      Phillip Powell is a native and citizen of Jamaica. His father, a naturalized
United States citizen, filed a visa petition on Powell’s behalf in 2001, but Powell
entered the United States without inspection in 2002. The Department of
Homeland Security commenced removal proceedings and Powell applied for asylum,
but eventually withdrew the application and agreed to depart voluntarily by
December 3, 2003. Powell never departed, however, and instead sought new
counsel to help him move to reopen proceedings and stay removal. The


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-3375                                                                    Page 2


Immigration Judge denied the motion for a stay of removal in December 2003 and
the motion to reopen in January 2004, and the Board of Immigration Appeals
affirmed.

      Powell, acting pro se, filed with this court two submissions, apparently
seeking to appeal the denial of his motion to stay removal. His cursory
submissions, however, do not present any specific legal challenge to the BIA’s or IJ’s
analysis, but instead merely assert that he would like to remain in the United
States to work and live with his family. Powell’s submissions lack citations to the
record and legal authority, and accordingly do not comply with Federal Rule of
Appellate Procedure 28(a)(9), which requires even pro se litigants to submit a brief
containing cognizable arguments with supporting citations. See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001); Fed. R. App. P. 28(a)(9). Thus we
must DISMISS his petition.